Cassoday, J.
By virtue of ch. 411, Laws of 1885, three government townships were detached from the town of Rock Ealls in Lincoln county, and attached to the town of Pelican in Oneida county. Such division became complete January 1, 1887, as mentioned in the foregoing statement. Long prior to such division said towns had, respectively, adopted the township system of school government; and thereby each of said towns became and was on that *432day one school district, and has so continued ever since. By virtue of such division and the statute applicable, the town of Pelican became liable to the town of Rock Falls for “ its just share of the liabilities and indebtedness ” of the latter town prior to such division, and was entitled to receive from the latter town its “ just share of the credits ” belonging to Rock Falls prior to such division, to “ be apportioned by ascertaining what ratio the portion detached bears to the territory from which the same was detached,” according to the last prior assessment therein. Sec. 2, ch. 334, Lawrs of 1885. The referee and trial court found that upon such apportionment of such debts and liabilities and such credits, or, to use the word employed by the referee, such “ assets,” there was a balance of the latter over the former of $2,758.71; and that the plaintiff’s proportionate share thereof, so ascertained, was $1,190.64, with interest from August 20,1888. The most important question presented is whether the word “ cre&itsP in the section of the act cited, is broad enough to include the $1,000 for schoolhouses, school sites, furniture, and fixtures, which went into the sum so apportioned.
As ordinarily used in trade and business, the word “ credit ” suggests nothing more than a chose im action. “ In bookkeeping ” it is “ the side of an account on which payment is entered; opposed to debit; as, this article is car.ried to one’s credit and that to one’s debit.” Century Diet. The Imperial is substantially the same. As used in bookkeeping, Worcester gives this definition: “ That side of a personal account on which everything is entered that answers as an offset to a debt; as, ‘ to carry money, goods, or notes to the credit of A. B.; ’ that which is entered in an account as an offset to a debt, or for which the party in whose favor the entry is made becomes the creditor of another; as, ‘the credits exceed the debts.’” Webster gives a similar definition.
*433It is a universal rule, requiring no citation of authority, that “ a statute is to be interpreted not only by its exact words, but also by its apparent general purpose.” U. S. v. Saunders, 22 Wall. 492. In U. S. v. Freeman, 3 How. 565, Mr. Justice Wayne, speaking for the, court, stated some rules of construction more or less applicable here, as follows: “Whenever any words of-a statute are doubtful or obscure, the intention of the legislature is to be resorted to in order to find the meaning of the words. A thing which is within the intention of the makers of the statute is as much within the statute as if it were within the letter. . . . The meaning of the legislature may be extended beyond the precise words used in the law, from the reason or motive upon which the legislature proceeded, from the end in view, or the purpose which was designed; the limitation of the rule being that, to extend the meaning to any case not included in the words, the case must be shown to come within the reason upon which the law-maker proceeded, and not only within a like reason. ... In the construction of statutes one part must be construed by another. In order to test the legislative intention, the whole statute must be inspected.” “ When the courts know,” said Savage, C. J., “ for what particular mischief the legislature intended to provide a remedy, it is their duty to so construe the statute as most effectually to suppress the mischief and advance the remedy.” Coster v. Lorillard, 14 Wend. 297. Thus it has recently been held in England that, “ where the main object and intention of a statute are clear, it must not be reduced to a nullity by the draughts-man’s unskilfulness or ignorance of law, except in the case of necessity or the absolute intractability of the language used.” Salmon v. Duncombe, L. R. 11 App. Cas. 627. This court has freq uently enforced such and similar rules. Harrington v. Smith, 28 Wis. 43; State ex rel. State Ag. Soc. v. Timme, 56 Wis. 425; Palms v. Shawano Co. 61 Wis. 211; *434Upon the same principles it has recently been held in Pennsylvania that the word “ county ” in a particular statute must be construed to mean “ city.” Lancaster Co. v. Frey, 128 Pa. St. 593.
Here the title of the act is: “An act to provide for procuring public records, the distribution of debts and assets, and pertaining to the collection of taxes, on the erection of counties and municipalities.” The word “assets” is of much broader application than is ordinarily applied to the Word “credits.” Thus Burrill, among other things, in effect says that assets include “ the real and personal property of a party deceased, which, either m the hands of his heir or devisee or of his executor or administrator, is chargeable with the payment of his debts and legacies.” He further says, in effect, that the word is not confined to personal property, “ for all other property of the deceased which is chargeable with his debts or legacies, and is applicable to that purpose, is, in a large sense, assets. . . . In a larger sense, the property or effects of any individual or corporation, available for the payment of his or its liabilities.” Other dictionaries give similar definitions. Manifestly the word “ assets ” is sufficiently broad to include school-houses, school sites, furniture and fixtures. True, the collection of debts may not be enforceable out of them, but that does not militate against their being regarded as assets.
The question recurs whether the word “ credits,” as used in the act mentioned, may be fairly construed to mean the balance of the assets belonging to the town after deducting its debts and liabilities. It is to be remembered that the several inhabitants of Rock Palls, at the time of such division, had an equal interest in and equitable right to such assets as then belonged to that town. It is not to be presumed that the legislature would intentionally have frustrated or destroyed such equality and right by such *435division.. On the contrary, that body would naturally be prompted to preserve the same. Such divisiohs necessitate an adjustment, and the striking of a balance between the assets on the one hand and the debts and liabilities on the other. Such balance, when thus ascertained, would stand to the credit of the town, to be apportioned as indicated. The word “ credits ” is obviously used in the act in the sense it is employed in book-keeping — as contradistinguished from debts and liabilities; that is to say, as a balance of the assets after deducting debts and liabilities. In view of the general purposes of the act, the use of the word “ assets ” in the title, and the rules of construction mentioned, we must hold that the word “ credits,” as used in the act, includes such balance of the assets of the town at the time of such division, after deducting such debts and liabilities; and hence includes school-houses, school sites, furniture and fixtures. Upon the same principles it includes the town school tax levy of 1886, the county school tax for the town, and the cash in the treasury mentioned in the foregoing statement.
Upon the trial the defendant contended that the debts and liabilities of the town at the time of the division were very much greater than finally found by the referee. The principal evidence offered of such debts and liabilities consisted of the stubs of orders said to have been given between May 5, 1879, and August 29, 1887; Error is assigned because such stubs were excluded. We are clearly of the opinion that such ruling was correct. Such stubs did not tend to prove any existing indebtedness, and were clearly irrelevant, immaterial, and incompetent. The Priest judgment having been fully provided for and paid by a special tax levied and collected for that purpose, as mentioned in the foregoing statement, was properly ex-eluded in the matter of apportionment. The testimony in the case is voluminous. It is enough here to say, after *436careful consideration, that in our judgment the findings of the learned referee are sustained by the evidence. We find no error in the record.
By the Court.— The judgment of the circuit court is affirmed.